On January 31, 2008, respondent, Anthony William Greco, Attorney Registration No. 0061582, last known business address in Columbus, Ohio, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order, dated July 3, 2006, wherein respondent was reinstated, the remaining eighteen months of his suspension were stayed, and respondent was placed on probation for a period of eighteen months.
Therefore, it is ordered by this court that the probation of respondent is terminated.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R.V(8)(D)(1), that publication be made as provided for in Gov.Bar R.V(8)(D)(2), and that respondent bear the costs of publication.